Citation Nr: 1806797	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  16-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for aid and attendance.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is denied.


FINDING OF FACT

The Veteran is not in need of the regular aid and attendance of another person as a result of his service-connected disabilities, as he is able to perform activities of daily living independently.



CONCLUSION OF LAW

The criteria for SMC as due to the need for regular aid and attendance of another person have not been met. 38 U.S.C. §§ 1114 (l), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty from August 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

SMC

The Veteran contends that he is entitled to SMC based on the need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living.

The Veteran is service-connected for a back disability, at 40 percent; bilateral hearing loss, at 30 percent; amputation of a right index finger, at 20 percent; degenerative joint disease right middle finger, at 10 percent; right lower extremity radiculopathy, at 10 percent; left lower extremity radiculopathy, at 10 percent; and tinnitus, at 10 percent.  His combined rating is 80 percent.   

SMC is payable under 38 U.S.C. § 1114 (l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350 (b) (3) (2017). 
Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352 (a).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R.    § 3.352 (a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R.           § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R.      § 3.352 (a) (2017); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

In May 2015, the Veteran underwent an examination for housebound status or permanent need for regular aid and attendance.  It appears that the Veteran's daughter filled out part of the application, who stated that the Veteran could not see, did the best he could, and she helped him.  It appears that it was the Veteran's daughter, and not the examiner, who checked off the boxes which asked about his activities of daily living (ADLs).  The Board concludes this as the box "is the claimant able to feed him/herself?" is checked off "no," and the comment states "can't see. Does best he can I help him" [sic]."  The use of the first person ("I") points to the Veteran's daughter as the person who filled out the form, and she has stated that she is the one who helped the Veteran with feeding himself.  This points to the fact that it was the Veteran's daughter, and not the examiner, who offered her non-medical opinion as to what the Veteran was capable and incapable of doing when it came to his ADLs.  

The checked-off boxes stated that the Veteran was unable to feed himself, was unable to prepare his own meals, needed assistance in bathing and tending to other hygiene needs, was legally blind, did not require nursing home care, required medication management, and was unable to manage his own financial affairs because he was unable to see letters and numbers ("daughter manages his financial needs.")  The second page of the examination looks like it was filled by the VA examiner who signed the form.  The examiner related that the Veteran's posture and general appearance were normal; that he had arthritis in both hands, and moved slowly to button and place clothing; that he was visually impaired, so needed help; that his daughter assisted him in walking; that he had no restrictions of the spine, trunk, or neck; and that no other pathologies were present.  The examiner noted that the Veteran was able to leave the home or immediate premises "anytime," and was able to walk for one block.  See May 2015 VA examination, in Caseflow Reader. 

VA treatment records from January 2016 show that the Veteran was legally blind and needed help with his daily activities, as he had difficulty moving around.

A February 2017 VA treatment note stated that the Veteran's daughter and a social worker assisted in filling out the May 2015 VA examination form.  

A March 2017 VA neurology clinic note showed that the Veteran was not experiencing any cognitive problems; had hearing issues; did not go far without others; was not disoriented at home; his ADLS-basics were totally intact; his daughter organized his meds, which he usually remembered to take; he exercised at the gym three times a week; his daughter stated that his other ADLs (cooking, cleaning) were limited by his vision; and he has not driven for about eight years, also due to vision.  Veteran denied any psychiatric symptoms, endorsed enough sleep, and denied any history of stroke, alcoholism or traumatic brain injury.  The physician remarked that the Veteran's gait was normal.  The Veteran reported that he lived with his daughter.  No other issues were found or reported that would affect the Veteran's ADLs.  See VA treatment records, in Caseflow Reader.     

In multiple statements, and through his representative, the Veteran has asserted that the disability evaluation of his back condition alone is inclusive of multiple incapacitating episodes, and that he needs assistance with putting on clothes due to the gunshot residuals in his hands.  See April 2017 brief, in Caseflow Reader.    

In June 2017, the Veteran's claims file and all the medical records it contains were reviewed by a VA examiner.  The examiner opined that it was less likely than not that the Veteran was in need of aid and attendance by reason of his service-connected disabilities.  The examiner stated that, based on the March 2017 VA neurology clinic note, the Veteran's ADLs were intact - he went to the gym three times a week to exercise, he  needed assistance setting up his medications and did not drive, but that his driving restriction was due to age-related macular degeneration (which is not service-connected).  The examiner concluded that there was no evidence that the Veteran's service-connected conditions rendered him housebound or in need of aid and attendance.

An October 2017 VA treatment note related that the Veteran was able to perform routine ADLs.  See 

The Veteran underwent a VA back examination in December 2017.  The examiner stated that the Veteran's assessment was that his back condition severely impaired sedentary work and severely impaired physical work.  The examiner opined that the Veteran's back disability overall moderately impaired sedentary work, and moderately to severely impaired physical work. 

The Veteran underwent a VA scar examination in December 2017.  The examiner opined that the Veteran's finger scar was a mild work distraction at times.    

The Veteran underwent a VA finger/hand examination in December 2017.  The examiner stated that the Veteran's assessment was that his hand/finger condition severely impaired sedentary work and severely impaired physical work.  The examiner opined that the Veteran's finger/hand disability overall mildly to moderately impaired sedentary work, and mildly to moderately impaired physical work.

The Veteran underwent a VA audiological examination in December 2017.  The examiner opined that the Veteran's tinnitus had no impact on the conditions of his daily life, including his ability to work.  The examiner also opined that the Veteran's bilateral hearing loss impacted his conditions of his daily life, including his ability to work, as the Veteran related that he could not understand what was being said, even if it was loud enough.       

The Board has reviewed the complete record, noting that the medical evidence and   lay statements in evidence do not show that he is so helpless as to require the regular aid and attendance of another person.  While the evidence of record does show that he experiences difficulties with some of his ADLs, mainly due to being legally blind, none of the difficulties raise to the level of "helplessness."  The Veteran is able to dress or undress himself, albeit slowly; he has no prosthetics which would need adjustment; he was not noted to be unable to feed himself, and experienced no issues with his upper extremities; he was not noted to have any issues with toileting; and he was not noted to experience any physical or mental incapacity which required care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  On the contrary, he was repeatedly noted not to have any issues with his basic ADLs, and the major issues he did experience (such as an inability to drive) were noted to be due to the Veteran being legally blind (not a service-connected disability).  

The Board does recognize that the Veteran's daughter, with the help of a social worker, helped fill out a May 2015 VA examination for housebound status or permanent need for regular aid and attendance form, reporting that the Veteran was unable to carry out his ADLs - although even they reported that his was due to his loss of vision, and not any service-connected disabilities.  The Board, however, finds the opinions of VA medical personnel more persuasive, in which the Veteran was found time and again to be able to perform his basic ADLs, was found not to have any restrictions when it came to basic ADLs or leaving his house, and was even noted to engage in such activities as going to the gym regularly.  

Based upon the above observations, the Board finds that the most probative evidence of record shows that the Veteran does not require care or assistance on a regular basis due to his service-connected disabilities, either with the activities of daily living or to protect himself from hazards or dangers incident to his daily environment.  This has been the case at all times during the pendency of the appeal. Therefore, the claim for special monthly compensation based on the need for aid and attendance is denied.  38 U.S.C. § 1114 (l) (2012); 38 C.F.R. §§ 3.350 (b), 3.352(a) (2017).
 



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to:  Disabled American Veterans
Department of Veterans Affairs


